DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 13, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCoy et al. (US 2016/0049993) and Cheikh (US 2019/0372385), and further in view of Jantunen et al. (US 2014/0285033).
Referring to Claim 1, McCoy teaches an external electronic device comprising:
a housing (paragraph 29);
a communication module comprising circuitry coupled to at least one surface of the housing (paragraph 29 noting multiple coupling options) and configured to be connected to an electronic device comprising multiple near field communication (NFC) antennas (see multiple antennas 116 of fig. 1B and note that the title of the reference states “near field antenna systems”); and
a processor, wherein the processor is configured to:
obtain device information of the electronic device from the electronic device (paragraph 35);

control the external electronic device to transmit the generated antenna setting information to the electronic device to control the setting of the multiple NFC antennas (paragraph 39 which includes desired antenna orientation), and performing NFC communication through the electronic device based on generated antenna setting information (see paragraph 39 noting that without any indication where the communication is originating or where the signal ends, the NFC communication can simply be between the electronic devices to read on this limitation).
McCoy does not teach a sensor configured to sense coupling of the electronic device, receiving a sensing signal from the sensor, in response to receiving the sensing signal from the sensor, determining that an electronic device is coupled to the external electronic device, and
in response to determining that the electronic device is coupled to the external electronic device, transmitting an authentication request to authenticate the electronic device, and receiving, from the electronic device, a response signal corresponding to the authentication request.

in response to determining that the electronic device is coupled to the external electronic device, transmitting an authentication request to authenticate the electronic device (paragraph 28 which shows the sending of an authentication request), and receiving, from the electronic device, a response signal corresponding to the authentication request (see ABSTRACT which shows that the power transmitted to charge the battery is the response signal since it is obvious that the charging takes place once the authentication is valid).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Cheikh to the device of McCoy in order to provide more secure communications involving multiple NFC devices.
The combination of McCoy and Cheikh does not teach obtaining device information indicating a type of the electronic device based on the response signal received. Jantunen teaches obtaining device information indicating a type of the electronic device (see figs. 1A and 1B noting that NFC and optical power can be considered as types of an electronic device and based on which part of the device sends the signal, the device can obviously determine an optical or NFC device) based on the response signal received (see paragraph 190 which shows optical power 
	Claim 13 has similar limitations as claim 1.
Referring to Claims 4 and 15, McCoy also teaches the device information of the electronic device comprises at least one of a product name, a model ID, or a model number of the electronic device (paragraph 35 noting the identification of the one or more antenna systems).
Referring to Claims 5 and 16, McCoy also teaches a memory configured to store antenna information applicable to performing an NFC function of the external electronic device based on the device information of the external electronic device (paragraph 88 which shows the ability to store coupling and communication parameters and configurations), wherein the processor is configured to generate the antenna setting information based on the antenna information (paragraph 39 which shows antenna positioning and orientation information).
Referring to Claims 6 and 17, McCoy also teaches a memory configured to store information on the multiple NFC antennas of the electronic device based on the device information of the external device (paragraph 88 which shows the ability to store coupling and communication parameters and configurations), wherein the processor is configured to generate the antenna setting information based on the antenna 
Referring to Claims 7 and 18, McCoy also teaches the antenna information comprises at least one of a position, a size, or an antenna number of each of the multiple NFC antennas of the electronic device (paragraph 35 which shows the number of wireless communication antennas).
Referring to Claims 8 and 20, Jautanen also teaches controlling the external electronic device to transmit a signal requesting device information of the electronic device to the electronic device; and obtain the device information of the electronic device based on a response signal corresponding to the signal (paragraph 92 which shows requesting and authentication before information and device information is exchanged).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-8, 13, 15-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/Primary Examiner, Art Unit 2648